J-S03025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

DEAN SASANKO

                            Appellant                   No. 933 WDA 2016


                Appeal from the PCRA Order dated June 3, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0000654-1984

BEFORE: OLSON, J., SOLANO, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY SOLANO, J.:                               FILED APRIL 7, 2017

        Appellant, Dean Sasanko, appeals pro se from the order dismissing as

untimely his fourth petition filed pursuant to the Post Conviction Relief Act.

42 Pa.C.S. §§ 9541-46. We affirm.

        On June 27, 1984, a jury convicted Appellant of two counts of first-

degree murder for the January 9, 1984 shooting deaths of Appellant’s

adoptive     father   and    grandmother.      Appellant,    who   was   born   on

September 14, 1965, was 18 years old at the time of the murders.                On

February 27, 1985, the trial court sentenced Appellant to two consecutive

terms of life imprisonment.        Appellant filed a post-sentence motion, which

was denied on March 21, 1985. He then filed a direct appeal. We affirmed

Appellant’s judgment of sentence on January 17, 1986. Commonwealth v.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S03025-17



Sasanko, 508 A.2d 343 (Pa. Super. 1986) (unpublished memorandum).

Appellant filed a petition for allowance of appeal, which our Supreme Court

denied on October 7, 1986.

       Thereafter, Appellant filed a succession of pleadings in which he

unsuccessfully sought post-conviction relief.    Most recently, on March 16,

2016, Appellant filed the pro se PCRA petition presently before us.         The

PCRA court issued notice of its intention to dismiss the petition pursuant to

Pa.R.Crim.P. 907 on April 26, 2016, and dismissed the petition on June 3,

2016. This timely appeal followed.

       Although Appellant has failed to structure his brief as directed by Rules

of Appellate Procedure 2111 and 2114-2119, we distill the essence of his

appellate issue to be that the PCRA court erred in concluding that he was not

a juvenile when he committed first-degree murder, and is therefore entitled

to relief under Miller v. Alabama, 132 S. Ct. 2455 (2012), and

Montgomery v. Louisiana, 136 S. Ct. 718 (2016).1               See generally,

Appellant’s Brief at 1-4.

       We already have held on one of Appellant’s earlier PCRA petitions that

because Appellant was 18 years old when he committed the murders, he is

not eligible for relief under Miller v. Alabama and he fails to meet the
____________________________________________


1
  Miller v. Alabama held unconstitutional sentences of mandatory life
imprisonment without parole imposed upon juveniles who were under the
age of 18 at the time they committed murder; Montgomery v. Louisiana
held that the application of Miller v. Alabama is retroactive. Id.



                                           -2-
J-S03025-17



exception to the PCRA’s timeliness requirement for assertion of a newly-

recognized constitutional right that has been held to apply retroactively (42

Pa.C.S. § 9545(b)(1)(iii)).   See, e.g., Commonwealth v. Sasanko, 97
A.3d 794 (Pa. Super. 2014) (unpublished memorandum at 5) (holding that

Appellant was ineligible for relief under Miller because he was not a juvenile

when he committed the murders). Undeterred by this Court’s 2014 decision,

Appellant reiterates his argument under Miller and couples it with a citation

to Montgomery v. Louisiana, along with an argument that “Pennsylvania

thinks and by the Constitutional Law that you are not an adult until you

reach the age of 21.” Appellant’s Brief at 2. Thus, Appellant seeks to be

designated as a juvenile for purposes of the holdings in Miller and

Montgomery. There is no merit to Appellant’s argument.

      As a matter of federal constitutional law, Miller and Montgomery do

not apply to individuals who were 18 or older at the time they committed

murder. See Commonwealth v. Furgess, 149 A.3d 90 (Pa. Super. 2016)

(holding that Miller did not apply to a 19-year-old appellant convicted of

homicide, even though that appellant claimed he was a “technical juvenile”

and relied on neuroscientific theories regarding immature brain development

to support his claim).   Even if Pennsylvania deemed the age defining a

juvenile to be something other than 18, the Supreme Court’s decision in

Miller still makes 18 the controlling age for application of the Miller

decision. Accordingly, as we held in 2014, Appellant may not succeed on a

claim under Miller.

                                    -3-
J-S03025-17



      For these reasons, we affirm the order denying Appellant’s PCRA

petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2017




                                -4-